ORDER

PER CURIAM.
Father of E.M., a male bom June 22,1979, A.M., a female bom December 29, 1980, and E.M., a female bom June 13, 1983, appeals the trial court’s judgment terminating his parental rights. We affirm. The judgment of the juvenile court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).

. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief but has not briefed any errors in that ruling. That appeal is therefore deemed abandoned.